In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-18-00040-CV
                  ___________________________

TAMISHA NICOLE CAMPBELL, INDIVIDUALLY AND AS GUARDIAN AND
NEXT FRIEND OF TAMATHA NANETTE WILLIAMS, AN INCAPACITATED
                    PERSON, Appellant

                                 V.

  PAUL H. POMPA, M.D. AND MARCUS LESLY WEATHERALL, M.D.,
                         Appellees



               On Appeal from the 348th District Court
                       Tarrant County, Texas
                   Trial Court No. 348-275904-14


               Before Gabriel, Birdwell, and Bassel, JJ.
                     Opinion by Justice Birdwell
         Concurring and Dissenting Opinion by Justice Gabriel
                                      OPINION

      Tamisha Campbell filed health care liability claims against Dr. Paul Pompa and

Dr. Marcus Weatherall, who rendered care to her mother, Tamatha Williams, shortly

before she sustained severe brain injuries. The jury rendered a verdict in favor of the

defendants. In her first two issues, Campbell contends that the great weight of the

evidence shows that Dr. Pompa did not render emergency medical care to Tamatha,

and even if he did, Dr. Pompa and Dr. Weatherall acted with gross negligence sufficient

to satisfy the heightened burden of proof that applies to certain emergency medical

care. See Tex. Civ. Prac. & Rem. Code Ann. § 74.153. We conclude that the jury’s

findings to the contrary were supported by factually sufficient evidence.

      In her third issue, Campbell challenges the composition of her venire panel,

arguing that the use of an electronic jury summons system resulted in a venire that was

disproportionately Caucasian, affluent, educated, and young. We hold that Campbell’s

claim should be moored to and judged under the standards articulated in Duren v.

Missouri. 1 Because Campbell introduced no evidence to satisfy Duren’s elements, we

conclude that the trial court properly ruled against her challenge.

      Campbell failed to preserve her fourth and final issue regarding the admission of

evidence. Accordingly, we affirm.




      1
       439 U.S. 357, 99 S. Ct. 664 (1979).


                                             2
                                  I.     Background

A.    December 10

      On Monday, December 10, 2012, Tamatha went to the TotalCare Clinic in Fort

Worth, complaining of trouble swallowing, trouble breathing, and “severe” throat pain

starting the day before, which she rated at ten out of ten. She was diagnosed with

swelling in the head and neck. The doctor treated her with steroids and recommended

that she go to the emergency room immediately, and the medical records show that

Tamatha agreed to go “now.” Tamatha instead went home to rest and then returned

to her job as a bus driver that afternoon.

B.    December 11

      On the morning of December 11, 2012, Tamatha reported to work early. After

finishing her morning shift, Tamatha went to the emergency room at Texas Health

Harris Methodist Hospital Southwest Fort Worth (“Texas Health Southwest”) at

9:16 a.m.

      At 9:20 a.m., nurse Kimberly Harbold triaged Tamatha. Among her symptoms,

Tamatha reported chest pain. Tamatha described her pain as ten out of ten, which

Harbold explained to patients meant “the worst [pain] you’ve ever experienced in your

life.” Harbold ordered an EKG to rule out heart problems. The EKG revealed an

abnormality not associated with acute coronary issues. Harbold triaged her as a level

three out of five, which was defined as “urgent.”



                                             3
      Dr. Paul Pompa saw Tamatha at 10:09 a.m. He documented symptoms including

chest tightness, sore throat, high blood pressure, difficulty swallowing, and

tenderness—but significantly, he did not observe any swelling. Within his differential

diagnosis, he considered an array of possible diagnoses, including heart attack.

However, he ruled out many of these possibilities based on testing and evaluation. He

was soon convinced that Tamatha’s situation did not present an emergency or anything

warranting admission to the hospital. At 10:19 a.m., he determined that her symptoms

best fit the diagnoses of upper respiratory infection, chest wall inflammation, ear

infection, and hypertension. At 10:23 a.m., he informed Tamatha of his diagnosis and

told her that she was being discharged from the emergency room with medications.

      During the discharge process, Tamatha was assessed by a nurse, who

documented additional symptoms. Like Dr. Pompa, though, she did not observe any

swelling. Tamatha was discharged shortly after 11:00 a.m.

C.    December 12

      When Tamatha woke the next morning, her face, tongue, and neck were swollen

to the point that it was difficult to breathe. She returned to Texas Health Southwest’s

emergency department at 5:45 a.m. She was seen by Dr. Marcus Weatherall, who

immediately recognized it as a dire situation and knew she was at high risk of losing her

airway due to the swelling. The hospital tested and treated her for possible allergic and

infectious reactions, to no avail. Dr. Weatherall determined that Tamatha might have

to be intubated, so he ordered sedatives around 6:15 a.m.

                                           4
      Recognizing that intubation might be difficult, Dr. Weatherall contacted

Dr. Jones, an anesthesiologist experienced in airway management. Dr. Jones in turn

recommended that an ear, nose, and throat specialist or a trauma surgeon be present

during intubation in case there was a need to surgically establish an airway through the

neck. No specialist or trauma surgeon was available, so it was decided that the next

best option was the general surgeon on call, Dr. Domingo Tan. At 6:19 a.m., staff

contacted Dr. Tan, who began to drive in from his home thirty minutes away. Tamatha

was transferred to the operating room to await Dr. Tan’s arrival. At this point, Tamatha

was barely able to gasp one-word answers to the staff’s questions, though her oxygen

levels were still within normal limits. His shift about to end, Dr. Jones briefed a new

anesthesiologist on the case, though Dr. Weatherall was unaware of this.

      At 6:38 a.m., Tamatha went into respiratory distress, and hospital staff began

anesthesia to prepare for intubation. At about 6:45 a.m., Dr. Tan was still not at the

hospital, so staff contacted the only surgeon on call, Dr. Darren Chapman, a urologist

who had never performed a surgical airway procedure. When Dr. Chapman was called

into the operating room, he began reading the directions to the surgical airway kit while

the anesthesiologist attempted to intubate Tamatha. After five minutes of reading,

Dr. Chapman was interrupted by the anesthesiologist, who told him that he needed to

begin the surgical airway procedure immediately. Tamatha’s airway had shut, and she

was no longer breathing. Dr. Chapman made an incision, and as he attempted to thread

a guide-wire into Tamatha’s trachea, she went into cardiac arrest. Chest compressions

                                           5
were started, and Dr. Chapman made a second attempt to thread the wire. The wire

went through and came out of Tamatha’s mouth. The anesthesiologist used the wire

to intubate Tamatha without a surgical airway.

      By the time her airway and heart rhythm were restored, Tamatha had sustained

irreversible brain injuries due to lack of oxygen, leaving her in a vegetative state.

Dr. Tan arrived around 7:00 a.m. and closed the wounds to Tamatha’s neck caused by

the attempted surgical airway.

D.    Campbell Files Suit

      Campbell filed health care liability claims individually and as guardian and next

friend of her mother.       Named as defendants were TotalCare, Dr. Pompa,

Dr. Weatherall, and other parties not at issue in this appeal. Before trial, Campbell

nonsuited her claims against TotalCare and filed a motion in limine seeking to prevent

disclosure of her former TotalCare claims. The trial court denied the motion.

      The case was tried before a jury in September 2017. At trial, Campbell theorized

that Tamatha had suffered from angioedema, a leaking of the blood vessels which

causes swelling in the face and neck. Campbell argued that Dr. Pompa was liable for

misdiagnosing Tamatha’s condition on December 11 and that Dr. Weatherall was liable

for mistreating her condition on December 12.

      The jury found that Dr. Pompa rendered “emergency medical care” on

December 11, triggering a heightened burden of proof that required Campbell to show

that he acted with “wilful and wanton negligence.” See id. Campbell did not dispute

                                          6
that Dr. Weatherall rendered emergency medical care on December 12. The jury found

that neither doctor acted with wilful and wanton negligence. Accordingly, the trial court

rendered a take-nothing judgment against Campbell. She appeals.

                            II.    Emergency Medical Care

       In her first issue, Campbell contests the jury’s finding that Dr. Pompa rendered

emergency medical care. She asserts that the heightened burden of proof provided by

section 74.153 is an affirmative defense which Dr. Pompa waived by failing to

specifically plead it in his answer.

       In the alternative, Campbell argues that the jury’s finding that Dr. Pompa

rendered emergency medical care is not supported by factually sufficient evidence. She

asserts that the overwhelming weight of the contrary evidence—including Dr. Pompa’s

admission that he did not consider Tamatha’s situation to be an emergency—should

compel the conclusion that Dr. Pompa did not render emergency medical care under

the meaning of the statute.

A.     General Applicable Law

       Section 74.153 governs health care liability claims for injuries or death arising out

of the “provision of ‘emergency medical care in a hospital emergency department or

obstetrical unit or in a surgical suite immediately following the evaluation or treatment

of a patient in a hospital emergency department.’” Burleson v. Lawson, 487 S.W.3d 312,

317 (Tex. App.—Eastland 2016, no pet.) (quoting Tex. Civ. Prac. & Rem. Code Ann.

§ 74.153). When it applies, the statute provides that the claimant

                                             7
      may prove that the treatment or lack of treatment by the physician or
      health care provider departed from accepted standards of medical care or
      health care only if the claimant shows by a preponderance of the evidence
      that the physician or health care provider, with wilful and wanton
      negligence, deviated from the degree of care and skill that is reasonably
      expected of an ordinarily prudent physician or health care provider in the
      same or similar circumstances.
Tex. Civ. Prac. & Rem. Code Ann. § 74.153. These statutory provisions do not change

the standard of care for an emergency room health care provider, but they heighten the

burden of proof required by the claimant. Benish v. Grottie, 281 S.W.3d 184, 191 (Tex.

App.—Fort Worth 2009, pet. denied). The wilful and wanton standard of section

74.153 is coextensive with the gross negligence standard. Martinez-Gonzalez v. EC

Lewisville, LLC, No. 02-17-00122-CV, 2018 WL 1192242, at *6 (Tex. App.—Fort

Worth Mar. 8, 2018, pet. filed) (mem. op.); Miller v. Mullen, 531 S.W.3d 771, 779 (Tex.

App.—Texarkana 2016, no pet.); Sage v. Howard, 465 S.W.3d 398, 407 (Tex. App.—El

Paso 2015, no pet.).

B.    Waiver

      As an initial matter, Campbell asserts that the protection of section 74.153 is an

affirmative defense and that Dr. Pompa waived this defense by failing to specifically

plead it. Campbell asserts that because this defense was waived under rule 94, the trial

court erred in submitting that theory for the jury’s resolution. See Tex. R. Civ. P. 94.

      In response, Dr. Pompa asserts that chapter 74.153 does not establish an

affirmative defense. Rather, he asserts that this provision merely defines the standard




                                            8
of proof in cases involving medical emergencies, and he was therefore not required to

plead it under rule 94.

       The Texas Rules of Civil Procedure require that any matter constituting an

avoidance or affirmative defense be set forth affirmatively in a responsive pleading.

Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 155 (Tex. 2015) (quoting Tex. R. Civ.

P. 94). If an affirmative defense or avoidance is not expressly pleaded, the party cannot

rely on the defense as a bar to liability. Id.

       Because “avoidance” and “affirmative defense” are closely related terms, courts

frequently use the terms interchangeably. Id. at 156. An “affirmative defense” is a

defendant’s assertion of facts and arguments that, if true, will defeat the plaintiff’s or

prosecution’s claim, even if all the allegations in the complaint are true. Godoy v. Wells

Fargo Bank, NA, 575 S.W.3d 531, 536 (Tex. 2019). Similarly, an avoidance defense

admits the plaintiff’s cause of action but asserts the existence of other facts which justify

or excuse it. Zorrilla, 469 S.W.3d at 156. Neither category of defense operates by

“tend[ing] to rebut the factual propositions asserted in the plaintiff’s case.” Gorman v.

Life Ins. Co. of N. Am., 811 S.W.2d 542, 546 (Tex. 1991) (op. on reh’g); see MAN Engines

& Components, Inc. v. Shows, 434 S.W.3d 132, 136 (Tex. 2014). Rather, both categories

of defenses seek to establish some “independent reason why the plaintiff should not

recover.” See Zorrilla, 469 S.W.3d at 156; Genesis Tax Loan Servs., Inc. v. Kothmann, 339
S.W.3d 104, 108 (Tex. 2011); Gorman, 811 S.W.2d at 546. Both categories of defenses



                                                 9
place the burden of proof on the defendant to present sufficient evidence to establish

the defense and obtain the requisite jury findings. Zorrilla, 469 S.W.3d at 156.

      With that framework in mind, we proceed to determine whether section 74.153

gives rise to an affirmative defense. Campbell asserts that another provision of chapter

74 should lead us to conclude that section 74.153 creates an affirmative defense. She

notes that section 74.153 is an outgrowth of the Good Samaritan statute, a related

provision found in section 74.151, which states as follows: “A person who in good

faith administers emergency care is not liable in civil damages for an act performed

during the emergency unless the act is wilfully or wantonly negligent . . . .” Tex. Civ.

Prac. & Rem. Code Ann. § 74.151(a). Courts have recognized that the Good Samaritan

statute provides an affirmative defense against ordinary negligence for persons who

administer emergency care under specified circumstances. McIntyre v. Ramirez, 109
S.W.3d 741, 742 (Tex. 2003). Campbell asserts that because section 74.153 shares a

common origin and roughly analogous content with the Good Samaritan statute, we

should likewise conclude that section 74.153 creates an affirmative defense.

      We agree that section 74.153 shares a common legislative origin and at least some

content with the Good Samaritan law. But legislative history does not control the

meaning of an unambiguous statute. Tex. Health Presbyterian Hosp. of Denton v. D.A., 569
S.W.3d 126, 136 (Tex. 2018). Rather, it is the statute’s plain text that properly guides

our interpretation. Id.



                                           10
       In drafting section 74.153, the Legislature carved a linguistic path that differs in

important respects from the Good Samaritan statute. Unlike section 74.153, the Good

Samaritan statute creates an immunity, a set of facts which the defendant may prove to

show that it is “not liable in civil damages.” See Tex. Civ. Prac. & Rem. Code Ann.

§ 74.151(a); McIntyre, 109 S.W.3d at 744. The Good Samaritan statute is comparable to

other immunity statutes that have been found to create affirmative defenses. See Lippert

v. Eldridge, No. 03-15-00643-CV, 2016 WL 6068260, at *3 (Tex. App.—Austin Oct. 12,

2016, no pet.) (mem. op. on reh’g) (concluding that a volunteer immunity statute—

which provides that if certain facts are shown, “no volunteer of a nonprofit organization

or governmental entity shall be liable for harm” unless committed with gross negligence

or worse—creates an affirmative defense); Doyal v. Tex. Dep’t of Criminal Justice-

Institutional Div., 276 S.W.3d 530, 536–37 (Tex. App.—Waco 2008, no pet.) (noting that

government code section 497.096 creates an affirmative defense in that if certain facts

are shown, a defendant is “not liable for damages” unless its wrong was intentional,

wilful and wanton, or grossly negligent). The plain language of the Good Samaritan

statute, then, is properly construed as putting the burden on the defendant to show an

independent reason why the plaintiff may not recover. See Genesis Tax, 339 S.W.3d at

108.

       By contrast, section 74.153 deals with what a plaintiff must prove in order to

prevail in certain types of health care liability claims. The statute provides that the

claimant “may prove” a deviation from the standard of care only if the claimant

                                            11
demonstrates wilful and wanton negligence. Addressing an analogous provision, the

court in Priddy v. Rawson rejected the view that the nonprofit corporation statute created

an affirmative defense where it provided that a person seeking to establish liability of a

director “must prove” certain facts. 282 S.W.3d 588, 594 (Tex. App.—Houston [14th

Dist.] 2009, pet. denied) (citing a former version of Tex. Bus. Orgs. Code Ann.

§ 22.221(b)). Like the statute in Priddy, section 74.153 deals solely with what the

claimant is required to prove in order to establish liability, and the statutory language

thus “makes clear that the party seeking to impose liability . . . bears the burden of

proof.” See id. As such, section 74.153 “is not an independent reason to deny recovery;

it goes to the heart of the plaintiff’s case.” See Genesis Tax, 339 S.W.3d at 108.

       We conclude that section 74.153 does not create an affirmative defense.

Appellees were therefore not required to plead that theory in order to submit it for the

jury’s resolution. 2

       Moreover, even assuming that Dr. Pompa was generally required to plead the

applicability of that section, Campbell waived any objection to Dr. Pompa’s failure to

do so. At no point did Campbell object to the absence of such pleadings in the trial

court. Before trial, Campbell did not file special exceptions concerning Dr. Pompa’s

failure to plead emergency medical care. See Tex. R. Civ. P. 90. Just the opposite,


       See Comm. on Pattern Jury Charges, State Bar of Texas, Texas Pattern Jury
       2

Charges: Malpractice, PJC 51.18C & cmt. (2018) (suggesting that jury should be
charged on emergency medical care when raised by the evidence).


                                            12
Campbell raised the issue of emergency care herself, pleading that Dr. Pompa did not

render emergency medical care that would trigger section 74.153. During trial, both

parties introduced evidence and argument concerning whether Dr. Pompa rendered

care under emergency circumstances, and if so, whether his actions were wilful and

wanton, implying that both parties understood this issue was being tried by consent.

When issues not raised by the pleadings are tried by implied consent of the parties, they

shall be treated in all respects as if they had been raised by the pleadings. Denton Cty.

Elec. Co-op., Inc. v. Hackett, 368 S.W.3d 765, 773 (Tex. App.—Fort Worth 2012, pet.

denied) (citing Tex. R. Civ. P. 67); see Godoy, 575 S.W.3d at 537 (applying this rule to an

unpleaded affirmative defense); Roark v. Stallworth Oil & Gas, Inc., 813 S.W.2d 492, 495

(Tex. 1991) (similar). And perhaps most importantly, Dr. Pompa sought and obtained

a jury charge on section 74.153, with specific questions concerning emergency medical

care and wilful and wanton negligence. Campbell did not object to the charge in this

respect. Any complaint as to a jury question, definition, or instruction, on account of

any defect, omission, or fault in pleading, is waived unless specifically objected to in the

trial court. Tex. R. Civ. P. 274; see Hughes v. Hughes, No. 13-15-00496-CV, 2017 WL
2705472, at *9 (Tex. App.—Corpus Christi–Edinburg June 22, 2017, pet. denied)

(mem. op. on reh’g) (holding that appellant waived her argument concerning the

submission of an unpleaded affirmative defense by failing to object to the charge);

Brewer v. Tehuacana Venture, Ltd., 737 S.W.2d 349, 352 (Tex. App.—Houston [14th Dist.]

1987, no writ) (same); see also Tex. R. App. P. 33.1(a).

                                            13
      Because Campbell never objected to Dr. Pompa’s failure to plead section 74.153,

and because her own pleadings instead put the applicability of that section in issue, she

cannot protest this discrepancy on appeal.

C.    Emergency Medical Care

      Next, Campbell contests the evidence supporting the jury’s finding that

Dr. Pompa’s treatment of Tamatha qualified as emergency medical care. Campbell

contends that the great weight and preponderance of the evidence shows that

Tamatha’s condition on the morning of December 11 lacked the hallmarks of

emergency medical care—severity, sudden onset, and the urgent need to address serious

risks to health—and the evidence is therefore factually insufficient to support the jury’s

finding to the contrary.

1.    Applicable Law

      When conducting a factual sufficiency review, the court of appeals should not

substitute its judgment for that of the jury. Windrum v. Kareh, No. 17-0328, 2019 WL
321925, at *13 (Tex. Jan. 25, 2019). We will set aside a finding for factual insufficiency

only if, after considering and weighing all of the evidence in the record pertinent to that

finding, we determine that the credible evidence supporting the finding is so weak, or

so contrary to the overwhelming weight of all the evidence, that the answer should be

set aside and a new trial ordered. Super Ventures, Inc. v. Chaudhry, 501 S.W.3d 121, 127

(Tex. App.—Fort Worth 2016, no pet.). An opinion reversing for factual insufficiency

must detail the relevant evidence and clearly state why the jury’s finding is so against

                                            14
the great weight and preponderance as to be manifestly unjust, shock the conscience,

or clearly demonstrate bias. Windrum, 2019 WL 321925, at *13.

       The statute provides the following definition of “emergency medical care”:

       “Emergency medical care” means bona fide emergency services provided
       after the sudden onset of a medical or traumatic condition manifesting
       itself by acute symptoms of sufficient severity, including severe pain, such
       that the absence of immediate medical attention could reasonably be
       expected to result in placing the patient’s health in serious jeopardy,
       serious impairment to bodily functions, or serious dysfunction of any
       bodily organ or part. The term does not include medical care or treatment
       that occurs after the patient is stabilized and is capable of receiving
       medical treatment as a nonemergency patient or that is unrelated to the
       original medical emergency.
Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(7).             The statutory definition of

“emergency medical care” as used in section 74.153 has two elements: (1) the type of

care provided (i.e., “bona fide emergency services”), and (2) the emergency

circumstances under which those services are provided. Turner v. Franklin, 325 S.W.3d
771, 776–77 (Tex. App.—Dallas 2010, pets. denied). The second element requires that

care be provided after the sudden onset of a condition manifested with acute symptoms

so severe that the absence of immediate medical attention could reasonably be expected

to result in serious jeopardy or impairment to health. Id. at 777. It is the severity of the

patient’s condition, its rapid or unforeseen origination, and the urgent need for

immediate medical attention in order to minimize the risk of serious and negative

consequences to the patient’s health that comprise the second element. Burleson, 487
S.W.3d at 319 (quoting Turner, 325 S.W.3d at 777).



                                            15
       With regard to the first element, the statute does not define “bona fide

emergency services.” Any legal term or word of art used in chapter 74 that is not

defined “shall have such meaning as is consistent with the common law.” Tex. Civ.

Prac. & Rem. Code Ann. § 74.001(b). In Turner, the court consulted the occupations

code to give the term “services” a specialized meaning related to medical care, such that

the phrase “bona fide emergency services” was defined as “any actions or efforts

undertaken in a good faith effort to diagnose or treat a mental or physical disease or

disorder or a physical deformity or injury by any system or method, or the attempt to

effect cures of those conditions.” Turner, 325 S.W.3d at 778. We conclude that this

definition is consistent with the common law meaning of these terms.3 “[I]f such

services are provided during the time period and under the circumstances specified in

section 74.001(7), they constitute ‘emergency medical care’ within the meaning of

section 74.153.” Id.




       3
        “Bona fide” is a Latin phrase that in this context means “in good faith.” Turner
v. Franklin, 325 S.W.3d 771, 778 (Tex. App.—Dallas 2010, pets. denied) (quoting Black’s
Law Dictionary 168 (7th ed. 1999)). The common law broadly defined the term
“services” to include “generally any act performed for the benefit of another under
some arrangement or agreement whereby such act was to have been performed.” Van
Zandt v. Fort Worth Press, 359 S.W.2d 893, 895 (Tex. 1962). The word “emergency” is
also undefined. We believe its meaning is best explained by reference to the emergency
circumstances that are addressed by the second element, discussed above, because “the
meaning of particular words in a statute may be ascertained by reference to other words
associated with them in the same statute.” City of San Antonio v. City of Boerne, 111 S.W.3d
22, 29 (Tex. 2003).

                                            16
2.    Application

      Campbell contends that the great weight of the evidence shows that Tamatha’s

consultation with Dr. Pompa was not rendered under emergency circumstances. She

emphasizes several forms of evidence which suggest that Tamatha’s visit to the hospital

on December 11 was nothing more than a routine doctor’s visit rendered under normal

circumstances.

      First, Campbell disputes whether her condition had a “sudden onset” under the

meaning of the statute. See Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(7). She cites

medical records indicating that Tamatha’s symptoms had been ongoing for two days at

the time she saw Dr. Pompa. Campbell contrasts this with other cases decided under

section 74.153, which document shorter timeframes for the onset of the patient’s

condition. See Martinez-Gonzalez, 2018 WL 1192242, at *9 (noting patient was treated

roughly five hours after onset of condition); Miller, 531 S.W.3d at 775 (less than one

hour); Burleson, 487 S.W.3d at 315 (three hours); Crocker v. Babcock, 448 S.W.3d 159, 160

(Tex. App.—Texarkana 2014, pet. denied) (one hour); see also Sage, 465 S.W.3d at 401

(noting onset of symptoms upon waking and treatment that evening).

      While the facts of these opinions perhaps make a clearer case for the application

of section 74.153 than we have here, we do not believe that they define the outer limits

of what might constitute a condition of “sudden onset.” For instance, in Ho v. Johnson,

No. 09-15-00077-CV, 2016 WL 638046, at *10 (Tex. App.—Beaumont Feb. 18, 2016,

pet. denied) (mem. op.), the court concluded that emergency medical care was rendered

                                           17
as a matter of law where the patient’s symptoms had been present for three days.

Likewise, in King v. VHS San Antonio Partners, LLC, No. SA-16-CV-1201-XR, 2018 WL
2147510, at *4 (W.D. Tex. May 9, 2018) (order), the court took it as a given, in the

summary judgment context, that section 74.153 applied even though the patient’s

condition had been worsening over the course of four days by the time the defendant

treated him.

      We do not hold that two days’ duration is “sudden onset” as a matter of law.

Indeed, in the past, we have been hesitant to define an absolute limit for what

constitutes a “sudden” occurrence in the medical context: “Absent legislative direction,

courts should not affix a specific and precise time frame to [the term ‘sudden’].” Tex.

Emp’rs Ins. Ass’n v. Duree, 798 S.W.2d 406, 409 (Tex. App.—Fort Worth 1990, writ

denied) (op. on reh’g). The word “suddenly,” we said, is a “relative” and “elastic term[],

admitting of much variety of definition.” Id. at 409–10 (quoting Layton v. Hammond-

Brown-Jennings Co., 190 S.C. 425, 3 S.E.2d 492, 494 (1939)).

      Rather, we think this determination was best left to the trier of fact. The jurors

decided that a condition of “sudden onset” was shown, and we decline to substitute

our judgment for theirs; it is not manifestly unjust or conscience-shocking to conclude

that an ailment of “sudden onset” was present here. See Windrum, 2019 WL 321925, at

*13. The evidence is not factually insufficient on that account. See id.




                                           18
      Next, Campbell contests the severity of Tamatha’s symptoms as they manifested

on December 11. Campbell points to several circumstances which tend to show that

she did not have acute symptoms of sufficient severity to qualify as an emergency:

         • Tamatha came to the hospital only after going in to work early and

             completing her normal bus routes, implying that her condition was not so

             severe that Tamatha felt she had to take off work;

         • Tamatha drove herself to the hospital, rather than being transported there

             by ambulance;

         • When she arrived, she was not immediately put on a stretcher or

             administered oxygen, unlike her emergency room visit on the morning of

             December 12;

         • She was triaged at a level three out of five, which the triage nurse explained

             meant that she was not necessarily “incredibly ill at that time”; Dr. Pompa

             explained that a level three patient “should be seen . . . in the following

             hour” but has “time to wait”; and Campbell’s own expert agreed that it

             was appropriate to triage Tamatha at level three;

         • After receiving an EKG, the most severe diagnosis—heart attack—was

             substantially ruled out; the doctor who initially reviewed Tamatha’s EKG

             results found nothing concerning enough to warrant urgent treatment;




                                          19
          • Following triage, Tamatha was assigned to room eight, whereas the

             emergency department’s policy was for the most severe patients to be

             close to the front, typically in rooms one and two;

          • While Tamatha described her pain level as high, Dr. Pompa himself

             testified that he put little faith in a patient’s subjective description of pain

             level, saying it was not strongly correlated with the true severity of the

             condition;

          • Within the first ten minutes of her consultation, Dr. Pompa had already

             ruled out the most serious conditions, concluded that she was most likely

             suffering from upper respiratory and ear infections, and made the decision

             to discharge her from the hospital; and

          • Ultimately, Dr. Pompa determined that Tamatha’s condition was

             “[n]othing that suggested an emergency.”

      Campbell places particular emphasis on this last circumstance, arguing that

because Dr. Pompa subjectively treated her condition as a non-emergency, he should

not be entitled to the protection of an emergency medicine statute. As support, she

cites early federal decisions interpreting section 74.153, which held or implied that if

the doctor does not recognize or treat the patient’s condition as an emergency, the

statute does not apply. Hawkins v. Montague Cty., Tex., No. 7:10-CV-19-O, 2010 WL
4514641, at *16 (N.D. Tex. Nov. 1, 2010), on reconsideration on other grounds, No. 7:10-CV-



                                            20
19-O, 2011 WL 13229004 (N.D. Tex. Feb. 28, 2011); see Guzman v. Mem’l Hermann Hosp.

Sys., No. H-07-3973, 2009 WL 780889, at *7 (S.D. Tex. Mar. 23, 2009).

       We disagree with these federal cases to the extent that they hold that the doctor’s

assessment is controlling. Since these cases were decided, Texas courts have rejected

the notion that section 74.153 applies only when a physician diagnoses a condition as

an emergency and treats it accordingly. Turner, 325 S.W.3d at 778–79; see Burleson, 487
S.W.3d at 321. Texas courts have reasoned that the statute’s use of the phrase “could

reasonably be expected” makes clear that whether the circumstances constitute

“emergency medical care” should generally be viewed “prospectively and objectively,

not retrospectively or subjectively” according to the treating physician’s perspective. 4



       These federal courts drew support from opinions interpreting two provisions
       4

found in federal statutes, including the Emergency Medical Treatment and Active Labor
Act (EMTALA), which the Guzman court viewed as “nearly identical” to section 74.153.
See Guzman v. Mem’l Hermann Hosp. Sys., No. H-07-3973, 2009 WL 780889, at *6 (S.D.
Tex. Mar. 23, 2009) (citing 42 U.S.C.A. §§ 1395dd(e)(1)(A), 1396b(v)(3)). Because of
the similarities, the court drew upon federal cases which hold that under EMTALA, the
hospital will be liable only if it has subjective awareness of the patient’s emergency
medical condition. See id.; see, e.g., Fewins v. Granbury Hosp. Corp., 662 F. App’x 327, 334
(5th Cir. 2016) (per curiam) (requiring “actual knowledge” of an emergency medical
condition before liability will attach under EMTALA).

         But there is a distinction between EMTALA and section 74.153 which makes
the comparison imperfect. EMTALA provides that a hospital has a duty to stabilize
the patient if the “hospital determines that the individual [seeking treatment] has an
emergency medical condition.” Elmhirst v. McLaren N. Mich., 726 F. App’x 439, 444 (6th
Cir. 2018) (alteration in original) (emphasis added) (quoting 42 U.S.C.A. § 1395dd(b)),
cert. denied sub nom. Elmhirst v. McLaren N. Mich. Hosp., 139 S. Ct. 325 (2018). Section
74.153 has no similar provision limiting its application to situations where the
emergency medical provider actually and subjectively determines that an emergency

                                            21
       But we do not go so far as to hold that the doctor’s perspective is wholly

irrelevant. We do not think that in using the phrase “could reasonably be expected,”

the Legislature intended for us to adopt an extreme analytical construct wherein the

opinion of the diagnosing physician—the medical expert who directly examined the

patient on the day her symptoms manifested—is wholly discounted, and a medically

untrained judge’s “objective” view of the patient rules the day. If the doctor’s voice is

not to be heard, certainly no one told the jury that; as the trier of fact, it is only natural

that the jury would weigh the doctor’s belief that the patient’s condition did not

constitute an emergency. Cf. Miller, 531 S.W.3d at 780 (assigning great weight to the

fact that the diagnosing doctor subjectively believed the patient was suffering a heart

attack). Indeed, under section 74.153’s gross negligence inquiry, a central issue is

whether the doctor subjectively appreciated the patient’s risk of serious harm. It would

be incongruous to hold that the doctor’s perspective is wholly irrelevant to one part of

the section 74.153 analysis, but integral to the other—with the jury never being told the

difference between these two highly similar parts. Thus, the doctor’s perspective is

probative of what constitutes an “emergency medical condition,” but not necessarily

controlling. See Univ. of Fla. Bd. of Trs. v. Stone ex rel. Stone, 92 So. 3d 264, 270 (Fla. Dist.

Ct. App. 2012) (concluding, under a nearly identical statute, that the proper inquiry

“does not hinge solely” on objective considerations “nor does it depend solely on the


exists. Thus, there is nothing in section 74.153 which compels the same exclusive focus
on actual knowledge.

                                              22
physicians’ subjective view of the patient’s condition at the time; rather, it takes into

account both considerations”).

       Instead of adopting Dr. Pompa’s perspective or concentrating on the evidence

suggesting there was no emergency, the jury could have placed greater stock in other

circumstances which indicate that Tamatha did receive emergency medical care on

December 11. Tamatha sought treatment at the emergency room immediately after she

got off work, implying that she did not feel there was time to wait to see her primary

care provider. She was triaged as “urgent.” See Crocker, 448 S.W.3d at 167 (relying on

the patient’s triage as “urgent” to conclude that emergency medical care was rendered).

Campbell’s own expert testified that Tamatha’s highly elevated blood pressure was “life-

threatening” by itself, stating that it could have resulted in “stroke, heart attack, kidney

failure, other neurologic problems, seizures, [or] bleeding.” Tamatha described her pain

level as a ten out of ten, and the statute expressly includes “severe pain” among the

symptoms that may give rise to an emergency. See Tex. Civ. Prac. & Rem. Code Ann.

§ 74.001(a)(7). Tamatha’s chest tightness and pain raised fears that she was suffering a

heart attack, and within her first minutes in the emergency department, an EKG was

performed, which returned “abnormal” results.           See Burleson, 487 S.W.3d at 321

(concluding that severe chest pain indicative of a heart attack gave rise to emergency

medical care). While heart attack was eventually ruled out, “the very act of diagnosing

the patient” to rule out this possibility might fairly be considered part of bona fide

emergency services. See Turner, 325 S.W.3d at 779. Dr. Pompa prescribed a cocktail of

                                            23
“strong” steroids, painkillers, and antibiotics to address her perceived condition. He

diagnosed Tamatha with an upper respiratory infection, but even this diagnosis did not

prevent the jury from concluding that Tamatha’s symptoms were acute, severe, urgent,

and reasonably likely to result in serious jeopardy to the patient’s health absent medical

attention. See Craig v. Dearbonne, No. 09-08-00435-CV, 2009 WL 349140, at *1 (Tex.

App.—Beaumont Feb. 12, 2009, no pet.) (mem. op.) (documenting a patient’s death

from respiratory infection). Indeed, in the absence of appropriate care, the same

constellation of symptoms resulted in Tamatha’s irreversible brain injuries within

twenty-four hours. 5

      Thus, considering all the relevant evidence, we cannot say that the jury’s finding

of emergency medical care was contrary to the overwhelming weight of the evidence.

See Super Ventures, 501 S.W.3d at 127. We hold that the evidence is factually sufficient

to support the jury’s determination that Dr. Pompa rendered emergency medical care

to Tamatha. Campbell therefore was properly required to satisfy a heightened standard



      5
          In the alternative, Campbell cites the statute’s proviso that the term emergency
medical care “does not include medical care or treatment that occurs after the patient
is stabilized and is capable of receiving medical treatment as a nonemergency patient.”
Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(7) (emphasis added). Campbell argues
that even assuming Tamatha originally presented an emergency when she was first
triaged at 9:20 a.m., she stabilized at some point prior to her consultation with
Dr. Pompa at 10:09 a.m. We decline to slice the encounter so finely. Nothing about
the hour of emergent testing and evaluation that she received before she saw Dr. Pompa
requires the conclusion that she had stabilized. Indeed, before she saw Dr. Pompa, she
had not even received an initial diagnosis, and her symptoms remained as acute as they
had been at triage.

                                           24
of proof—gross negligence—in order to prevail against Dr. Pompa as well as

Dr. Weatherall.

       We overrule Campbell’s first issue.

                                III.   Gross Negligence

       In her second issue, Campbell brings a factual sufficiency challenge against the

jury’s finding that Dr. Pompa and Dr. Weatherall did not act with gross negligence. She

asserts that the great weight and preponderance of the evidence shows that both

doctors consciously disregarded an extreme risk to her mother’s health.

A.     Applicable Law

       Gross negligence consists of both objective and subjective elements. U-Haul

Int’l, Inc. v. Waldrip, 380 S.W.3d 118, 137 (Tex. 2012). Plaintiffs must prove that

(1) when viewed objectively from the defendant’s standpoint at the time of the event,

the act or omission involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others and (2) the defendant had actual, subjective

awareness of the risk involved, but nevertheless proceeded with conscious indifference

to the rights, safety, or welfare of others. Id. Under the objective component, “extreme

risk” is not a remote possibility or even a high probability of minor harm, but rather

the likelihood of the plaintiff’s serious injury. Id. The subjective prong, in turn, requires

that the defendant knew about the risk, but that the defendant’s acts or omissions

demonstrated indifference to the consequences of its acts. Id.



                                             25
B.    Dr. Pompa

      At trial, Campbell’s main theory was that Tamatha was suffering from

angioedema, and Dr. Pompa should have recognized this fact and admitted Tamatha

to the hospital on the morning of December 11. Campbell also asserts that Tamatha

was suffering from severely elevated blood pressure, which also should have led

Dr. Pompa to admit her to the hospital. According to Campbell, admission to the

hospital, in turn, would have led to earlier and more effective efforts to preserve

Tamatha’s airway, preventing her injury.

      To satisfy the subjective awareness prong, Campbell directs our attention to

evidence that Dr. Pompa was admittedly aware of three things: (1) the signs and

symptoms of angioedema, (2) Tamatha’s elevated blood pressure, and (3) the fact that

a nursing assessment was not performed prior to Dr. Pompa’s evaluation, but was

instead performed after the doctor’s visit.

      As to points two and three, Dr. Pompa’s awareness of these things does not

contribute to gross negligence. Multiple witnesses testified that elevated blood pressure,

by itself, is not sufficient for admission to a hospital. Further, Dr. Pompa testified that

the nursing evaluation was wholly consistent with his diagnosis, and it yielded no

additional symptoms of angioedema that Dr. Pompa might have missed.

      As to point one, while Dr. Pompa may have been aware of the general signs of

angioedema, there was little to no evidence that Dr. Pompa should have been aware

that Tamatha was suffering from angioedema. Instead, at trial, Dr. Pompa convincingly

                                              26
laid out the case for why angioedema was never considered as a potential diagnosis for

her symptoms. Dr. Pompa testified that with angioedema, painless swelling of the head

or neck is almost always the sole complaint. According to Dr. Pompa’s witnesses and

the medical records, no one in the emergency room—not the nurses, the EKG

technician, or Dr. Pompa himself—observed any signs of swelling on December 11,

despite their extensive interactions with Tamatha. Dr. Pompa performed a direct

examination of her mouth and came within an inch of her face to examine her ear, and

a nurse performed a strep test which required her to take a swab of Tamatha’s throat,

but neither noted any signs of swelling in her neck. To the contrary, after examination

Dr. Pompa noted that Tamatha’s neck was “supple.” Dr. Pompa also introduced two

theories as to why, even if Tamatha was generally suffering from swelling, that symptom

was not observed and documented on the morning of December 11. First, it was

undisputed that Tamatha underwent treatment with steroids on December 10, and

steroids are often prescribed to reduce swelling; Dr. Pompa theorized that the steroids

might have reduced Tamatha’s swelling on December 11, only to recur on

December 12. Second, various witnesses described Tamatha as morbidly obese, and

there was some suggestion that her habitus might have masked any swelling that was

present.

      Moreover, unlike a typical angioedema case, Tamatha reported severe pain.

Dr. Pompa testified that while he had seen at least a hundred patients with angioedema,

he had never heard one of those patients complain of a sore throat like Tamatha did.

                                          27
And there was no evidence that Tamatha’s other symptoms corresponded with a

diagnosis of angioedema.

      According to the creditable evidence, the sine qua non of angioedema—swelling—

was either not present or justifiably missed, and those other symptoms which were

present seemed contrary to a diagnosis of angioedema. Because the greater weight of

credible evidence showed that Dr. Pompa was not subjectively aware of any risk of

angioedema and had little reason to be, Campbell’s case against him fails on the

subjective awareness prong of gross negligence. See id.; Burleson, 487 S.W.3d at 324

(concluding plaintiff had failed to raise a fact issue as to actual awareness in light of

testimony that doctor subjectively believed patient had stabilized and no longer required

emergent treatment). We conclude that the evidence is factually sufficient to support

the jury’s finding of no liability as to Dr. Pompa. See Windrum, 2019 WL 321925, at *13.

C.    Dr. Weatherall

      Campbell next contests the jury’s finding that Dr. Weatherall was not grossly

negligent in treating Tamatha on December 12. Campbell’s experts agreed that at first,

Dr. Weatherall acted appropriately by aggressively responding to Tamatha’s symptoms.

However, according to Campbell, Dr. Weatherall committed multiple departures from

the standard of care with awareness of the severe risk involved. Campbell’s complaints

can be put into two groups: (1) that Dr. Weatherall administered sedatives too early,

then allowed Tamatha to wait for nearly an hour, in increasing respiratory distress,

without taking any further action to protect her airway; and (2) that he allowed Tamatha

                                           28
to be moved to the operating room without accompanying her, even though no one

there was prepared to perform a surgical airway, and he thus failed to communicate

adequately with other medical providers to ensure that Tamatha received proper care.

      First, Campbell faults Dr. Weatherall for administering sedatives too early,

possibly contributing to Tamatha’s respiratory emergency. Dr. Weatherall testified that

he was aware that when given in high enough doses, the sedatives that he administered

at 6:15 a.m. can act as respiratory depressants.          Campbell’s expert criticized

Dr. Weatherall’s decision to administer the sedatives so early, saying they should only

be administered right before intubation.

      However, there was contrary evidence to show that Dr. Weatherall’s

administration of sedatives was sound and medically appropriate. Dr. Weatherall

explained in his testimony that the sedatives had multiple medical benefits, both in

reducing the patient’s anxiety and in preparing her for the intubation that he reasonably

believed was necessary and imminent. Moreover, he testified that the doses he

administered were very low and not nearly to the level that would depress her

respiratory drive. Finally, there was no evidence that Tamatha showed signs of

decreased respiratory drive; rather, witnesses testified that Tamatha was fighting to

breathe until her airway closed completely. The great weight of the evidence, therefore,

does not demonstrate that administering sedatives involved an extreme degree of risk.

See U-Haul, 380 S.W.3d at 137.



                                           29
      Next, by Campbell’s account, Dr. Weatherall was grossly negligent in that he sent

Tamatha to the operating room even though Dr. Tan was not at the hospital and none

of the anesthesiologists who were present could perform a surgical airway procedure.

As Campbell points out, Dr. Weatherall testified that airway swelling can be a volatile

situation, and he was aware that if Tamatha’s airway was not secured, she could stop

breathing and die.

      But in his testimony, Dr. Weatherall disputed that he was wrong in sending

Tamatha to the operating room, because he believed that multiple physicians capable

of performing an emergency airway procedure were already there. Dr. Weatherall

denied knowing that Dr. Tan was not at the hospital, saying that his conversation with

Dr. Tan left him with the impression that Dr. Tan was already at the hospital: “No one

at any point told me that he was not there. [Dr. Tan] told me he would meet the team

in the OR, never gave me any indication whatsoever that he was not on campus, that it

would take him 30, 45 minutes to get there.” Dr. Weatherall testified that he reasonably

believed Dr. Tan was at the hospital because surgeons typically get to the hospital early

in the morning and because Dr. Tan never indicated he was not at the hospital. Even

Campbell’s expert was uncertain whether Dr. Weatherall was made aware that Dr. Tan

was not at the hospital. Campbell’s expert felt confident that Dr. Weatherall took no

steps to ensure that a physician trained in surgical airways would be present, but this

goes to negligence, not the subjective awareness that is required to establish gross

negligence.

                                           30
      Moreover, Dr. Weatherall also pointed out that when he sent Tamatha to the

operating room, an anesthesiologist was already present. According to many witnesses,

including Campbell’s expert, anesthesiologists are generally regarded as airway experts

who are trained to perform surgical airway procedures. There was nothing in the record

which intimates that Dr. Weatherall should have been aware that this particular

anesthesiologist would be unable to perform a surgical airway procedure.

      There was only one witness who gave evidence suggesting that Dr. Weatherall

was aware Dr. Tan was not at the hospital. According to one nurse, Dr. Weatherall

held a planning session in which he asked the nurse, “Do you want to move the patient

to the OR and be set up for the patient, where the patient will be in the most appropriate

setting when Dr. Tan gets here to perform his tracheostomy?” However, by his own

concession, the nurse’s memory of these events was inexact.

      Standing by itself, we do not view this lone bit of testimony as enough to

demonstrate Dr. Weatherall’s subjective awareness to the level required to render the

evidence factually insufficient. See id. The vast majority of the record evidence does

not suggest that Dr. Weatherall was subjectively aware that Tamatha would be left in

limbo when she was sent to the operating room. We therefore find that the jury’s

verdict as to Dr. Weatherall was not against the great weight and preponderance of the

evidence. See Windrum, 2019 WL 321925, at *13.

      We overrule Campbell’s second issue.



                                           31
                                  IV.    E-Jury System

       In her third issue, Campbell challenges the system by which her venire panel was

selected, which she refers to as the “e-jury system.” Campbell objected that this e-jury

system creates bias against certain demographic classes, which manifested itself in her

statistically skewed venire panel and thus violated her right to have a venire that is fairly

representative of the community.

       According to Campbell’s motion, Tarrant County’s system allows people to

respond to jury questionnaires online or via mail.             When responding to the

questionnaire online, eligible jurors are told to report directly to a specific court where

they will participate in jury selection as part of a venire. Those who respond by mail

are told to report to a central jury room, where they are then assigned to courts and

venires randomly. The electronically assembled venires thus become a group distinct

from the central jury room venires.

       According to Campbell, this e-jury system results in venire panels that

disproportionately represent certain groups. She reasons that people who participate

in the e-jury system, by definition, would need to have access to an internet-enabled

device such as a computer, tablet, or smartphone. She cites one national study by the

Pew Research Center which found significant demographic gaps between those who

do and do not own computers, smartphones, and tablets. For instance, according to

the Pew study, 45% of African Americans own a computer, as compared to 79% of

Caucasians. Similarly, the study reports that college graduates are almost twice as likely

                                             32
to own a smartphone as those who did not complete high school—81% compared to

41%. Also according to the study, those who earn more than $75,000 per year are

roughly twice as likely to own a tablet computer as those who earn less than $30,000

per year. And those over 65 years of age are significantly less likely to own a computer,

smartphone, or tablet than those between the ages of 18 and 29 years. Campbell

reasons that because of self-selection bias, any e-jury venire is significantly more likely

to be affluent, Caucasian, educated, and younger than its counterparts drawn from the

ordinary jury pool. After considering these arguments, the trial court denied her

challenge to the e-jury system.

       On appeal, Campbell further argues that this bias was reflected in her venire,

which was drawn from the e-jury array. However, she cites no record evidence to

demonstrate the composition of her venire. Nonetheless, she argues there was a

disparity between the demographics of those on her venire panel and the percentages

that would otherwise be expected based on the makeup of the community, according

to census data for Tarrant County. Campbell says her venire compares to Tarrant

County’s population as follows:




                                            33
                         Tarrant County          Alleged Actual
          Race                                                          % Difference
                           Population                Venire

      Caucasian               49.8%                   77%                   27.2%

      Hispanic                27.6%                    8%                  -19.6%

  African American            15.1%                    8%                   -7.1%
    Asian/Pacific
                               5.1%                    7%                   1.9%
      Islander

          Other                2.4%                    0%                   -2.4%

Campbell also states that there was a significant difference between the education levels

of those who sat on her venire and those that could be expected based on a national

survey:

                                                 Alleged Actual
 Education Level        National Average                                % Difference
                                                     Venire

  No High School              11.6%                    1%                  -10.6%
    High School
                              29.5%                   29%                   -0.5%
     Graduate

    Some College              16.6%                   10%                   -6.6%

 Associate’s Degree            9.8%                    6%                   -3.8%

 Bachelor’s Degree            20.5%                   32%                   11.5%

  Graduate Degree              12%                    21%                    9%

Again, she cites no evidence that would bear out her account of the venire’s education

level. Still, Campbell surmises that both of these alleged disparities can be attributed to

the fact that her venire was drawn from the e-jury system.


                                            34
       Campbell maintains that this violates her right to a fair trial before an impartial

jury drawn from a fair cross-section of the community. As support, she relies on an

opinion from this court, Mendoza v. Ranger Insurance Co., 753 S.W.2d 779 (Tex. App.—

Fort Worth 1988, writ denied). In Mendoza, this court sustained a challenge to a deferral

system which often allowed teachers to postpone their jury service during the spring,

resulting in a summer venire for Mr. Mendoza’s case that was composed of nearly 50%

teachers. Id. at 779–80. We offered only one proposition of law to govern our analysis

on the fair-cross-section issue—“Every citizen is entitled to a fair and impartial trial

before an impartial jury, fairly representative of the community”—based on only one

civil citation to a case from 1946. Id. at 781 (citing Thiel v. S. Pac. Co., 328 U.S. 217, 220,

66 S. Ct. 984, 985 (1946)).

       Importantly, the Mendoza court did not cite the body of law in which the fair-

cross-section requirement is best developed: criminal jurisprudence flowing from the

seminal cases of Taylor v. Louisiana, 419 U.S. 522, 95 S. Ct. 692 (1975), and Duren v.

Missouri, 439 U.S. 357, 99 S. Ct. 664 (1979). In Duren, a murder case, the court dealt

with a system which allowed women to opt out of jury service. Duren, 439 U.S. at 360–

62, 99 S. Ct. at 666–67. The defendant’s statistical evidence showed that although 54%

of the relevant county’s population were women, they made up only 14.5% of its venires

over the course of a year—and only 15.5% of its venires on the week the defendant’s

case was tried. Id. at 362–63, 99 S. Ct. at 667–68. The court held that “to establish a

prima facie violation of the fair-cross-section requirement,” the criminal defendant

                                              35
must show (1) that the group alleged to be excluded is a “distinctive” group in the

community; (2) that the representation of this group in venires from which juries are

selected is not fair and reasonable in relation to the number of such persons in the

community; and (3) that this underrepresentation is due to systematic exclusion of the

group in the jury-selection process. Id. at 364, 99 S. Ct. at 668. The Duren court

examined each of these elements in turn, holding that women were a distinct group in

the community, that a nearly 40% absolute disparity was not fair and reasonable relative

to the community, and that this disparity was almost certainly due to Missouri’s opt-in

system, which applied solely to women. See id. at 364–67, 99 S. Ct. at 668–70.

       Since Duren was a criminal case based largely on the Sixth Amendment, which

applies only to “criminal prosecutions,”6 it has spawned a wealth of criminal cases that

have thoroughly developed the standards for these elements. See, e.g., Johnson v.

McCaughtry, 92 F.3d 585, 593 (7th Cir. 1996) (collecting ten criminal cases from circuit

courts addressing the narrow question of whether young people count as a distinctive

group under the first element of Duren). Civil cases espousing the right to an impartial

jury drawn from a fair cross-section of the community—like our opinion in Mendoza—

are rarer and generally offer less examination of the problem. See, e.g., Bershatsky v. Levin,

99 F.3d 555, 556–57 (2d Cir. 1996) (per curiam).




       6
        U.S. Const. amend. VI.

                                             36
       The question remains whether we should apply the requirements of Duren in this

civil case, or whether we should do as we did in Mendoza and simply decide the matter

without elaboration. We believe the former is the better approach. If the right exists

in civil cases to have a venire drawn from a fair cross-section of the community—and

we have held that there is such a right—it should be subject to Duren’s well-developed

guidance on what constitutes a violation of that right. Questions of this magnitude

deserve structure for the sake of consistent and just application, rather than a rudderless

trip through the individual judge’s conscience. Moreover, Duren rested on due process

as well as the Sixth Amendment, and due process certainly applies to civil cases.

McGinnis v. M. I. Harris, Inc., 486 F. Supp. 750, 755 (N.D. Tex. 1980) (order). And

because of the special role of juries in criminal cases, there may be less tolerance for

deviation from their representative nature than in civil cases; it follows that there must

be “equal or greater bias” to a Duren violation in order to establish a fair-cross-section

claim in a civil context. Id. at 755 & n.4.

       This approach is also consistent with federal law. Citing Thiel, the Fifth Circuit

has held that the “tradition of trial by an impartial jury drawn from a cross-section of

the community applies to both civil and criminal proceedings,” just as we held in

Mendoza. Timmel v. Phillips, 799 F.2d 1083, 1086 & n.5 (5th Cir. 1986) (citing Thiel, 328
U.S. at 220, 66 S. Ct. at 985–86). The Fifth Circuit then applied Duren to analyze the

fair-cross-section claim that was raised by the medical malpractice plaintiff. Id. Other

federal courts have also applied the requirements of Duren to civil cases. See, e.g., Medina

                                              37
v. Loveless, 1995 WL 678262, at *2 (4th Cir. 1995) (per curiam); Mitchell v. Morgan, 844 F.

Supp. 398, 403 (M.D. Tenn. 1994), aff’d sub nom. Thandiwe v. Morgan, 41 F.3d 1508 (6th

Cir. 1994).7

       Thus, we will evaluate Campbell’s fair-cross-section claim according to the

dictates of Duren. We review the denial of her claim for abuse of discretion. Mendoza,
753 S.W.2d at 781; cf. Davis v. Fisk Elec. Co., 268 S.W.3d 508, 515 (Tex. 2008) (reviewing

Batson challenges to jury selection for abuse of discretion).

       Under Duren, Campbell was first required to show that the group alleged to be

excluded is a “distinctive” group in the community. Duren, 439 U.S. at 364, 99 S. Ct. at

668. In her brief, Campbell asserts that venires derived from the e-jury system “will

likely be disproportionately Caucasian, educated, affluent, and young.”              As we

understand her argument, Campbell contends that e-jury venires tend to exclude several

individual groups: non-Caucasians, the less educated, the poor, and the elderly. 8 While


       7
        Still other courts have assumed without deciding that Duren applies to fair-cross-
section claims in civil cases. See, e.g., Williams v. City of Cleveland, 848 F. Supp. 2d 646,
659 (N.D. Miss. 2012); McGinnis v. M. I. Harris, Inc., 486 F. Supp. 750, 755 (N.D. Tex.
1980) (order). And some circuits have adopted Duren’s framework for analyzing claims
under the Jury Selection and Service Act of 1968 (“JSSA”), which also guarantees the
right to a jury chosen from a fair cross-section of the community, and which applies to
federal civil cases. United States v. Allen, 160 F.3d 1096, 1102 (6th Cir. 1998) (concluding
that the test for a fair cross-section under the JSSA should be “essentially identical” to
the Duren test); see Omotosho v. Giant Eagle, Inc., 997 F. Supp. 2d 792, 796–97 (N.D. Ohio
2014) (cataloging cases and applying Duren to a JSSA claim in a civil case).
       8
        If Campbell’s complaint is that a single group which shares all of these
qualities—poor, ill-educated, elderly non-Caucasians—was excluded, her argument
fails. Courts have generally “reject[ed] the concept of adding together ‘cognizable

                                             38
race generally qualifies for protection under Duren, 9 see Pondexter v. State, 942 S.W.2d 577,

580 (Tex. Crim. App. 1996), there is some reason to doubt whether these other groups

are cognizable. As to the elderly, “every circuit that has considered this issue” has

concluded that age groups are not “distinctive” enough to be cognizable. Barber v. Ponte,

772 F.2d 982, 1000 (1st Cir. 1985) (en banc); see Silagy v. Peters, 905 F.2d 986, 1010 (7th

Cir. 1990) (determining persons over seventy were not a cognizable group). Some

courts have held that “less educated individuals” do not constitute a distinctive group.

Anaya v. Hansen, 781 F.2d 1, 8 (1st Cir. 1986) (collecting cases); United States v. Kleifgen,

557 F.2d 1293, 1296 (9th Cir. 1977). And the Supreme Court has reserved judgment as

to “whether a showing of economic discrimination would be sufficient to establish a




groups’ so as to make a separate ‘cognizable group.’” United States v. Underwood, 617 F.
Supp. 713, 718 (N.D. Ala. 1985) (concluding that white males were not a distinctive
subgroup); see United States v. Barlow, 732 F. Supp. 2d 1, 27–28 (E.D.N.Y. 2010)
(expressing doubt that African American males constituted a cognizable subgroup and
collecting cases), aff’d, 479 F. App’x 372 (2d Cir. 2012). Recognizing this hybrid category
“as a Duren distinctive group would amount to pursuing a level and type of
representativeness that is simply not demanded” by Duren, “which requires only a cross-
section that is fair, not one perfectly attuned to multiple variables.” United States v. Greer,
900 F. Supp. 952, 957–58 (N.D. Ill. 1995); see Underwood, 617 F. Supp. at 718 (stating
the court’s concern that a party might “argue for a merger of . . . black, female, poor,
elderly Catholics and find that the percentage of the group thus combined is terribly
underrepresented or terribly over represented in the jury pool”).

       But see United States v. Suttiswad, 696 F.2d 645, 649 (9th Cir. 1982) (“Any group
       9

which might casually be referred to as ‘non-whites’ would have no internal cohesion,
nor would it be viewed as an identifiable class by the general population.”). We
withhold any opinion as to whether Suttiswad is correct.

                                              39
prima facie Duren violation.” Rivas v. Thaler, 432 F. App’x 395, 403 (5th Cir. 2011) (per

curiam); see Berghuis v. Smith, 559 U.S. 314, 333 n.6, 130 S. Ct. 1382, 1396 n.6 (2010).

       Regardless, we need not decide whether these groups are cognizable under the

first element of Duren, for even assuming that Campbell satisfied the first element, she

has failed to introduce any evidence to support the other elements, underrepresentation

and systematic exclusion. Campbell alleges the demographics of her venire were

skewed, but she has not directed our attention to anything in the record that would

prove the composition of her venire. In her brief, Campbell’s sole record citations on

this subject are to a blank jury questionnaire and counsel’s argument during voir dire.

The blank questionnaire proves nothing, and arguments of counsel do not constitute

evidence. Black v. Shor, 443 S.W.3d 170, 180 (Tex. App.—Corpus Christi–Edinburg

2013, no pet.).

       But even accepting Campbell’s allegations as true, she would not have established

a prima facie case, because Campbell’s allegations focus on the composition of her

venire alone. “[D]isproportionate representation in a single panel does not demonstrate

the systematic exclusion of distinctive groups in violation of appellant’s rights . . . .”

Pondexter, 942 S.W.2d at 581 (quoting May v. State, 738 S.W.2d 261, 269 (Tex. Crim.

App. 1987)); see Duren, 439 U.S. at 366, 99 S. Ct. at 669 (holding that to establish a

prima facie case, “it was necessary” for the defendant to show underrepresentation

“generally and on his venire” and that the defendant satisfied this burden by showing

the composition of venires over the course of nearly a year). She was required to

                                            40
demonstrate, then, not only that a distinctive group was “not adequately represented

on [her] jury venire but also that this was the general practice in other venires.” Timmel,
799 F.2d at 1086. Campbell offered nothing to indicate the composition of the many

other venires that were drawn from the e-jury system. Her claim thus fails for want of

proof. See Weeks v. State, 396 S.W.3d 737, 744–45 (Tex. App.—Beaumont 2013, pet.

ref’d) (rejecting a fair-cross-section challenge to an e-jury system based on lack of

statistical evidence).10

       We remain mindful of the cherished values of equality and impartiality, and we

are not unsympathetic to Campbell’s claim that those values were mislaid in her venire.

But we, as judges of the law, are bound to decide the case based on what the evidence

shows. Because Campbell failed to present any evidence, and because her allegations,

even if true, do not approach the level required to satisfy Duren, the trial court did not

abuse its discretion by rejecting her fair-cross-section claim. See Mendoza, 753 S.W.2d

at 781. We overrule Campbell’s third issue.

                V.     Admission of Evidence Concerning TotalCare

       In her fourth issue, Campbell argues that the trial court abused its discretion by

allowing the admission of evidence concerning her former claims against TotalCare. In

the trial court, Campbell filed a motion in limine and argued that this evidence was



       10
          Cf. Flowers v. Mississippi, 139 S. Ct. 2228, 2245 (2019) (explaining the power of
statistical evidence in Batson challenges to jury selection).


                                            41
irrelevant because her claims against TotalCare had been nonsuited. Even if relevant,

Campbell contended that any probative value was substantially outweighed by the risk

of unfair prejudice. The trial court denied the motion in limine but granted Campbell

a running objection.

       However, at trial, Campbell exposed these facts herself by discussing her

nonsuited TotalCare claims during opening argument:

      We also dismissed Tamatha’s claims against [TotalCare], which we had
      brought initially. We had sued [TotalCare], but the evidence has shown
      that [TotalCare] did not cause Tamatha’s injuries, and so the case was
      dismissed. No settlement was made. No money was paid, absolutely
      nothing. Unlike—the doctors in the hospital, the evidence will show that
      they are responsible for Tamatha’s horrible injuries.
      A party opens the door to otherwise objectionable evidence offered by the other

side when it introduces the same evidence or evidence of a similar character. Sw. Elec.

Power Co. v. Burlington N. R.R. Co., 966 S.W.2d 467, 473 (Tex. 1998). When a party opens

the door to evidence, she may not be heard to complain of the admission of that

evidence when offered by the other side. Tex. Dep’t of Transp. v. Olson, 980 S.W.2d 890,

898 (Tex. App.—Fort Worth 1998, no pet.). The supreme court has entertained the

notion that a party may open the door to the mention of other, related lawsuits by being

“the first to allude to the other lawsuits in opening statements.” See Serv. Corp. Int’l v.

Guerra, 348 S.W.3d 221, 234 (Tex. 2011).

      Because Campbell was the first to introduce the jury to the existence of her

TotalCare claims during opening argument, she may not be heard to complain of



                                            42
appellees’ evidence concerning those claims. See Olson, 980 S.W.2d at 898. We overrule

Campbell’s fourth issue.

                                 VI.    Conclusion

      We affirm the judgment of the trial court.

                                                     /s/ Wade Birdwell

                                                     Wade Birdwell
                                                     Justice

Delivered: August 15, 2019




                                         43